Citation Nr: 0939802	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  02-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence, 
to include as secondary to PTSD.

3.  Entitlement to an acquired psychiatric disorder, other 
than PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active duty from November 1967 to November 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2005 and September 2008, the Board remanded the 
Veteran's case to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for further development.  In the 
Introduction to its September 2008 remand, the Board referred 
the matter of a new claim for service connection for an 
acquired psychiatric disorder, other than PTSD, to the RO for 
consideration.  It appears that the RO has not yet addressed 
this issue, and the matter is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
demonstrates that the Veteran does not currently have PTSD 
related to active duty.

2.  The objective and probative medical evidence of record 
demonstrates that the Veteran's alcohol dependence results 
from his voluntary use of alcohol.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Service connection for alcohol dependence is not 
warranted.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.301, 3.303 (2009); Allen (William F.) 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in April 2001, March 2004, February and 
May 2005, October 2008, and January and March 2009, via 
correspondence, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  The RO 
provided notice of how disability ratings and effective dates 
are determined in May 2008 and April 2009.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.


II.  Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, and private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims files shows, 
or fails to show, with respect the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); see also Degmetich v. Brown, 104 F. 3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141,144 (1992).

A. Service Connection for PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2009).

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

After the receipt of the Veteran's claim in January 2000, 
section 3.304(f) was amended with specific regard to PTSD 
claims based upon personal assault.  67 Fed. Reg. 10,330 
(March 7, 2002), codified at 38 C.F.R. § 3.304(f).  The 
effective date of the amendment was March 7, 2002, the date 
of its issuance as a final rule.  See YR v. West, 11 Vet. 
App. 393, 397-399 (1998) (credible evidence is not limited to 
service department records and can be obtained from any 
source).  

The Veteran has claimed exposure to two specific stressful 
events in service: a race riot that reportedly occurred in 
July 1969; and exposure to heavy enemy artillery/mortar fire 
in Da Nang, Vietnam, from February to November 1969.  His 
service personnel records indicate that his military 
occupation was engineer equipment mechanic and that he 
evidently served in Vietnam from December 1968 to September 
1969.

According to a February 2007 RO memorandum, a review of unit 
records for the Veteran's military unit failed to show any 
mortar attacks in February 1969 or mention of any type of 
racial riot in July 1969.

Pursuant to the Board's September 2008 remand, additional 
command chronologies, dated from January to October 1969, 
were obtained from the National Archives and Records.  These 
records reflect that, in March 1969, the Veteran's unit was 
apparently exposed to rocket and mortar attacks.

Nevertheless, the remaining question presented is whether a 
stressor such as reported by the Veteran (exposure to rocket 
and mortar attacks) is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the DSM-IV.  In 
this case, the Board finds that the competent and probative 
medical evidence of record demonstrates that the Veteran does 
not currently have PTSD related to military service.

This case presents conflicting findings regarding the 
existence of PTSD.  The Board has the duty to assess the 
credibility and weight to be given to the evidence. Madden v. 
Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  The Board may favor 
the opinion of one competent medical authority over another. 
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, 
the United States Court of Appeals for Veterans Claims has 
expressly declined to adopt a "treating physician rule" which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of a VA or other 
physician.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).

Service treatment records indicate that, on a report of 
medical history completed when the Veteran was examined for 
discharge in October 1970, he checked yes to having 
depression or excessive worry and an examiner noted that he 
had mild worry, but a psychiatric abnormality was not found 
on examination at that time.

VA outpatient medical records, dated from September 1996 to 
May 2005, show that clinic psychiatrists and psychologists 
have variously diagnosed the Veteran with chronic alcohol 
dependence and substance induced anxiety disorder (in 
November 1999); alcohol dependence, in partial remission and 
depressive disorder, not otherwise specified (NOS) (in April 
2000); and anxiety and depressive disorders (in July 2002 and 
April 2005). 

A January 2001 VA outpatient record indicates that 
psychological test results suggested that the Veteran had 
some intrusive thoughts but was generally dysphoric.  The 
diagnostic impression was anxiety disorder, NOS, dysthymic 
disorder and that PTSD was not found.

A May 2001 private psychiatric evaluation from F.C., M.D., 
includes diagnoses of polysubstance abuse, a sleep disorder, 
NOS, and the need to rule out (or a history of-handwriting 
unclear) PTSD.  

A June 2001 private medical reveals that Dr. F.C. referred 
the Veteran to E.C., M.D., for evaluation of sleep continuity 
insomnia and daytime sleepiness.  The clinical assessment was 
sleep continuity insomnia with very vivid terrifying 
nightmares and what seemed to be an anxiety disorder.  Dr. 
E.C. said that the differential diagnosis "may" include 
PTSD and depression.

In an August 2001 signed statement, Dr. F.C. said that the 
Veteran suffered from the clinical diagnosis of polysubstance 
abuse and PTSD by history.

A November 2002 VA psychiatric examination report indicates 
that the examiner reviewed the Veteran's medical records.  
The Veteran reported his most traumatic memory of race riots 
in July while he was in Vietnam.  He also reported some 
shelling at the base that did not affect him as much as the 
racial incident.  Upon clinical examination, the Axis I 
diagnoses were that PTSD was not found; a history of alcohol 
disorder in partial remission, a dysthymic disorder, and an 
anxiety disorder, NOS.  In the VA examiner's opinion, the 
Veteran's only traumatic event was an alleged racial incident 
that lasted approximately one half hour, in which he was not 
a participant, but felt threatened.  It was also noted that 
other clinicians found depression and anxiety, but not PTSD.

A February 2007 private psychiatric evaluation from J.R.J.-
S., M.D., reflects that the Veteran said he experienced 
multiple negative emotions while in Vietnam.  He said that he 
was a heavy machinery mechanic in Da Nang and was exposed to 
constant rocket and mortar fire that caused much fear and 
insecurity.  The Veteran described other incidents that 
caused intrusive thoughts, recollections and flashbacks.  He 
described his exposure to a racial riot and said he was the 
only marine on a barge filled with Navy men who got into a 
fight and was threatened with being thrown overboard.  Upon 
clinical examination, the Axis I diagnoses were major 
depressive disorder, recurrent type chronic; chronic PTSD; 
and possible generalized anxiety disorder.  Dr. J.-S. stated 
that the Veteran "seems to be suffering from a chronic 
condition from his days that he was stationed in Vietnam". 

In May 2009, the Veteran underwent VA psychiatric 
examination.  According to the examination report, the VA 
psychiatrist reviewed the Veteran's medical records, and 
psychological testing was performed.  It was noted that VA 
treated the Veteran for depression and PTSD; in 2000 alcohol 
dependence was reported; and that PTSD was not found on 
psychological testing.  The Veteran reiterated that he was a 
mechanic in Vietnam and came under heavy rocket and mortar 
attack in Da Nang when he was afraid of dying.  He was also 
in Chu Lai when it was under attack and saw soldiers kill one 
another.  He saw many soldiers put bodies in a truck and was 
afraid most of the time.  He identified "B", a person whose 
first name he did not recall who witnessed or was involved in 
his stressful event(s).  The Veteran said his PTSD symtoms 
began approximately one year after he was discharged.  

Further, the Veteran's PTSD symtoms included avoidance of 
talking about Vietnam and watching war movies, feelings of 
detachment, sleep difficult and combat-related nightmares, 
irritability, concentration difficulty, hypervigilance, hyper 
startle response, flashbacks, and difficulty getting along 
with people, but he did not know what triggered his PTSD 
symtoms.  Upon clinical examination and review of 
psychometric test results, the VA examiner said that the 
Veteran did not meet the DSM-IV stressor criterion, and noted 
that the Veteran's primary stressors were non-
specific/personal incidents.  The Axis I diagnoses were 
generalized anxiety disorder with PTSD symtoms, breathing 
related sleep disorder fifteen years earlier, nicotine 
dependence, and alcohol abuse.  In the VA examiner's opinion, 
the Veteran's general anxiety disorder with PTSD symtoms was 
less likely as not caused by or a result of exposure to 
combat during the Vietnam War.  It was noted that the Veteran 
reported general war stressors including mortar attacks, 
seeing dead bodies put in a truck, an inability to know what 
happened to his best friend, and seeing other soldiers shoot 
one another.

Following a careful review of the Veteran's medical records, 
the Board concludes that, while acknowledging that private 
medical records, dated in May, June and August 2001 and 
February 2007, include diagnoses of PTSD, the Board is of the 
opinion that the preponderance of the competent and most 
probative medical evidence is against finding that he has a 
current diagnosis of PTSD.

With respect to these above-mentioned diagnoses of PTSD, they 
do not appear to have been based on a consideration of the 
entire stressor history.  Moreover, Dr. J.-S.'s cited 
diagnosis of PTSD is not shown to have been reached after a 
review of all of the evidence of record. 

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(suggesting that a medical opinion is inadequate when it is 
unsupported by clinical evidence).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion 
may not be discounted solely because the examiner did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).

An initial review of Dr. J-S.'s February 2007 opinion, and 
Dr. F.C.'s August 2001 statement, might appear to support the 
appellant's claim, but a close analysis shows they do not.  
Dr. J.-S.' opinion is both equivocal and speculative and, at 
most, does little more than propose that it is possible that 
the Veteran has PTSD due to active service.  The physician 
does not factually establish or explain the sequence of 
medical causation using the facts applicable in the Veteran's 
case.  Dr. F.C. merely diagnosed PTSD "by history".  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is 
mindful that it cannot make its own independent medical 
determinations, and that there must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

More persuasive, in the opinion of the Board, is the May 2009 
opinion from the VA examiner who reviewed the Veteran's 
medical records, performed a clinical examination, and 
concluded that the Veteran did not meet the DSM-IV stressor 
criterion.  In fact, in November 2002, another VA psychiatric 
examiner also opined that the Veteran did not have PTSD.  
These opinions are entirely consistent with those rendered by 
VA outpatient mental health providers who diagnosed the 
Veteran with a depressive disorder, an anxiety disorder, and 
a history of alcohol dependence.  Thus, in these VA 
clinicans' opinions, the Veteran did not have a diagnosis of 
PTSD.  These opinions are deemed more probative than the 
private opinion which appears to be based more on history 
than on a comprehensive review of the evidence on file.

As to the opinion of Dr. J.-S. in the February 2007 report, 
and Dr. F.C. in his August 2001 written statement, the Board 
finds that these physicians did not clearly attribute the 
Veteran's psychiatric disorder to service, rather, Dr. J.-S. 
said that it "seems" that the Veteran was suffering from a 
chronic condition due to service, but did not provide any 
other clinical records to support that assertion, and Dr. 
F.C. only diagnosed PTSD by history without any factual 
support for the diagnosis.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).

Nor did Dr. J.-S., in February 2007, and Dr. F.C. in August 
2001, provide clinical evidence to support their beliefs, and 
their opinions, although doubtless sincerely rendered, are 
for that reason not accorded great weight by the Board.  See 
Bloom v. West, Black v. Brown, supra. 

On the other hand, the VA examiner, in May 2009 stated that 
he had reviewed the evidence of record and described the 
evidence reviewed.  The examiner noted that the Veteran did 
not meet the DSM-IV stressor criterion as the Veteran's 
primary stressor(s) were non specific/personal incidents that 
were war-related.  In May 2009, the VA examiner opined that, 
based upon the records, psychometric test results, clinical 
findings, and the Veteran's history, the Veteran's Axis I 
diagnosis was generalized anxiety disorder with PTSD symtoms 
that was less likely as not caused by or a result of exposure 
to combat in Vietnam.  The VA examiner explained that the 
Veteran reported general war stressors such as mortar 
attacks, seeing dead bodies put in a truck, a racial 
incident; and not knowing what happened to his best friend.

The May 2009 VA examiner's opinion is entirely consistent 
with the opinion rendered in November 2002 by a VA 
psychiatric examiner, and with the opinions rendered by the 
Veteran's treating psychiatrists and psychologists in the VA 
outpatient mental health clinic who diagnosed him with 
depressive and anxiety disorder, and a history of alcohol 
dependence, but not PTSD.

Thus, the opinions of Dr. J.-S. in February 2007, and Dr. 
F.C. in August 2001, are accorded less weight than that of 
the VA examiner in May 2009.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting their own statements.  While the Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain, neither he nor any lay 
affiant is capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There 
is no evidence showing, and the Veteran does not assert, that 
he has medical training to provide competent medical evidence 
as to the etiology of the claimed PTSD.

The preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
PTSD.  The claim is denied.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Service Connection for Alcohol Dependence, including as 
Secondary to PTSD

The Veteran also claims service connection for alcohol abuse 
and, in a June 2000 written statement, said that he drank to 
forget his combat-related nightmares.  In an August 2001 
written statement, he indicated that he was sober for ten 
years and reiterated that he drank to deal with his 
nightmares "and the pain of [his] medical conditions".

The objective medical evidence of record includes diagnoses 
of alcohol dependence.  A November 1999 VA outpatient record 
indicates that the Veteran reported abusing alcohol since his 
discharge for approximately 15 years and then lessened his 
alcohol consumption.  His diagnosis at that time was chronic 
alcohol dependence.  An April 2000 VA outpatient record 
reflects that the Veteran denied abusing alcohol for the last 
ten years and a psychiatrist diagnosed alcohol dependence, in 
sustained partial remission.  A July 2002 VA outpatient 
record indicates that the Veteran's alcohol dependence was in 
remission for 10 years and, in April 2005, it was noted that 
his alcohol dependence was in partial sustained remission 
since 2002.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a appellant's own alcohol or drug abuse.  Moreover, 
§ 8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGPREC 2- 
97, 62 Fed. Reg. 15,565 (1997).

The regulatory provisions of 38 C.F.R. § 3.301 address line 
of duty and misconduct determinations.  Under 38 C.F.R. § 
3.301(a), direct service connection may be granted only when 
a disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See also 38 
C.F.R. § 3.1(m).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that compensation could not be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
105(a), either for a primary alcohol abuse disability 
incurred during service or for any secondary disability (such 
as cirrhosis of the liver) that resulted from primary alcohol 
abuse during service.  Id. at 1376.  The Federal Circuit in 
Allen held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a service-connected 
disability, if a claimant can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id. at 
1381.

The Federal Circuit Court in Allen further stated that such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service- 
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id.  The Allen 
Court went on to indicate, however, that like the primary 
alcohol abuse disability, a secondary disability arising from 
a primary alcohol disability is not compensable because it, 
too, is a "result of the veteran's own...abuse of alcohol or 
drugs".  Allen, 237 F.3d 1368.

Here, the competent evidence of record includes the Veteran's 
report that he started using alcohol after discharge from 
service to drown out his combat-related nightmares and that 
he stopped abusing, or lessened his use of, alcohol 
apparently in the 1990s.

As noted above, the Board is precluded by law to award 
compensation resulting from a primary substance abuse 
disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(d); Allen, 
237, F.3d. 1368 (Fed. Cir. 2001).  Regardless of when the 
Veteran's alcohol abuse disorder first began, the Board 
simply cannot award service connection for any disability 
that results from a voluntary substance abuse disorder, 
rather than resulting from a service-connected, non-willful 
misconduct origin.

There is no medical evidence suggesting that the Veteran's 
alcohol abuse is involuntary in nature and secondarily 
resulting from some disorder of non-willful misconduct 
origin.  Nor is it shown to be secondarily resulting from a 
service-connected disorder.

Here, there is no evidence of record to the effect that the 
Veteran has a currently service-connected disability that was 
the genesis for or an aggravating factor of his alcohol 
abuse.  As set forth herein, the Board has concluded that 
service connection for PTSD is not warranted, and the 
Veteran's claim for service connection for alcohol abuse to 
include as due to PTSD fails.  See e.g., 38 C.F.R. § 3.310 
(2009).  
Accordingly, the Board must deny the Veteran's claim of 
entitlement to service connection for alcohol abuse, 
including as secondary to PTSD, as a matter of law. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.301(d); Allen, 237, F.3d. 1368 
(Fed. Cir. 2001); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for PTSD is denied.

Service connection for alcohol dependence, including as 
secondary to PTSD, is denied.


REMAND

As noted above, in the Introduction to its September 2008 
remand, the Board referred to the RO the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.  However, after the Board's 
September 2008 remand, the Court issued a decision in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court 
recognized that a claim of entitlement to service connection 
for a psychiatric disorder included any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  In Clemons, the veteran had filed a 
claim for service connection for posttraumatic stress 
disorder.  He was diagnosed with other psychiatric 
disabilities, but VA considered only the claim of entitlement 
to service connection for posttraumatic stress disorder 
without considering entitlement to service connection for any 
other diagnosed psychiatric disability.  The Court determined 
this was error.

Here, the Veteran filed a claim for service connection for 
posttraumatic stress disorder.  He has also been diagnosed 
with an anxiety disorder and a depressive disorder.  During 
this appeal, VA adjudicated only the claim of entitlement to 
service connection for posttraumatic stress disorder.  In 
light of Clemons, VA must adjudicate that part of the claim 
involving other diagnosed psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Veterans 
Claims Assistance Act notice letter that 
satisfies all notice obligations in 
accordance 38 U.S.C.A. §§ 5102, 5103, and 
5103A West 2002 & Supp. 2009), 38 C.F.R. § 
3.159, and any other applicable legal 
precedent as to the claim for entitlement 
to service connection for an acquired 
psychiatric disorder (other than PTSD), 
including an anxiety disorder and a 
depressive disorder.

2.   Following any required development 
(i.e., obtaining any identified records 
and conducting a VA examination to obtain 
a nexus opinion, if necessary), issue a 
supplemental statement of the case 
addressing the claim of entitlement to 
service connection for an acquired 
psychiatric disability (other than 
posttraumatic stress disorder), including 
an anxiety disorder and a depressive 
disorder.  The Veteran need not perfect an 
appeal as to this part of the claim, 
since, according to Clemons, it should 
have been part of the claim on appeal.  
Clemons, 23 Vet. App. at 3.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


